Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/9/2019, 7/24/2019 and 12/23/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-14 and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ricci (USPN 5,549,024).
Ricci discloses a module bearing comprising: a module outer wheel (86) supported by and in contact with a side wall of a gear (54) to guide rotational or linear motion of the gear; a bearing rotor (see ball bearings in Fig. 7) rotatably disposed radially inward of the module outer wheel; and a part-assembly type module inner wheel (inner races of bearings 88/90) disposed radially inward of the module outer wheel with the bearing rotor interposed therebetween and connected to the bearing rotor, wherein a plurality of separate parts are manufactured (multiple bearings and inner race parts assembled to create a preload on the ball bearings) and assembled into the part-assembly type module inner wheel to apply a preload to the bearing rotor; wherein a guide slot (92) in which a guide protruding portion (98) of the gear is inserted and guided is formed to be concave in an outer wall of the module outer wheel; wherein the guide slot has a letter V shape (see Fig. 5); wherein the gear comprises any one of a ring gear (the gear is a ring gear), a linear type gear, and a curved type gear; and further comprising: the gear having a tooth profile formed on one side thereof, a pinion (56) engaged with the tooth profile of the gear to interact with each other; and a plurality of module bearings (see Fig. 7) arranged spaced apart from each other at an opposite side of a side portion where the tooth profile of the gear is formed, and guiding rotational or linear motion of the gear during driving of the pinion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci as applied to claim 13 above, and further in view of Lim (US 2013/0186213).
Ricci discloses the claimed invention, including an external coupling type motor portion connected to the pinion and generating rotation power to rotate the pinion.
Ricci does not specifically disclose that the pinion comprises a plurality of power transmission pins having a circular arrangement structure and engaged with the tooth profile of the gear; and a pin rotation support portion rotatably supporting the plurality of power transmission pins.
Lim discloses a pinion (50) driven by a motor ()10 having a plurality of power transmission pins (60) having a circular engagement structure and engaged with the tooth profile of a gear and a pin rotation support portion (51/52/53) rotatably supporting the plurality of power transmission pins.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Ricci to have a pinion comprising multiple circular pins, as the selection of a known gearing type suitable for a given intended use is within the level of ordinary skill in the art. 

Allowable Subject Matter
Claims 2-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658